 



Exhibit 10.1(d)
FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Fourth Amendment”), is made and dated as of August 28, 2007 among AMERICAN
COLOR GRAPHICS, INC., a New York corporation (together with any permitted
successors and assigns, the “Borrower”), the Guarantor signatory hereto, the
financial institutions identified on the signature pages hereof as Lenders
(collectively, the “Lenders”), and BANK OF AMERICA, N.A., as Administrative
Agent (in such capacity, the “Agent”).
RECITALS
     1. The Borrower, the Guarantor, the Lenders and the Agent are parties to
that certain Amended and Restated Credit Agreement, dated as of May 5, 2005, as
amended by that certain First Amendment to Amended and Restated Credit
Agreement, dated as of September 26, 2006, as further amended by that certain
Second Amendment to Amended and Restated Credit Agreement, dated as of March 30,
2007, as further amended by that certain Third Amendment to Amended and Restated
Credit Agreement, dated as of June 13, 2007, and as further amended by that
certain letter agreement dated as of July 3, 2007 (as heretofore amended, the
“Existing Credit Agreement”).
     2. The Borrower, the Guarantor, the Lenders, and the Agent have agreed to
certain additional amendments to the Existing Credit Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:
Part 1
Definitions
     Section 1.1. Certain Definitions. Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Fourth Amendment
have the following meanings:
     “Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.
     “Fourth Amendment Effective Date” shall mean August 31, 2007, subject to
the Borrower’s satisfaction of, or the Lenders’ waiver of, each of the
conditions set forth in Part 5 of this Fourth Amendment.
     Section 1.2. Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Fourth Amendment have the
meanings provided in the Amended Credit Agreement.

 



--------------------------------------------------------------------------------



 



Part 2
Amendments to Existing Credit Agreement
     Effective on (and subject to the occurrence of) the Fourth Amendment
Effective Date, the Existing Credit Agreement is hereby amended in accordance
with this Part 2. Except as so amended, the Existing Credit Agreement shall
continue in full force and effect.
     Section 2.1. Amendment of Section 8.13(b). Section 8.13(b) of the Existing
Credit Agreement is amended to read in its entirety as follows:
     (b) make (or give any notice or offer to purchase with respect thereto) any
voluntary, optional or other non-scheduled payment (the “buyout” price at the
end of the term of any Capital Lease or Synthetic Lease being treated hereunder
as scheduled), prepayment, redemption, acquisition for value, refund, refinance
or exchange (including in each instance, without limitation, (i) by depositing
money or securities with a trustee or other Person with respect thereto before
due for the purpose of paying when due and (ii) by borrowing, or attempting to
borrow, as a Revolving Loan hereunder amounts to fund any such payment before it
becomes due and holding such funds in a deposit or other account of the Borrower
for purpose of paying when due) of any Indebtedness of such Loan Party
(including, without limitation, any interest, premium or other amounts owing in
respect thereof), in each case whether or not mandatory, except (i) with respect
to Indebtedness under the Loan Documents, (ii) for refinancings or refundings
permitted by Section 8.03(b), (iii) with respect to Intercompany Debt owed to a
Loan Party, and (iv) for the non-cash retirement of Indebtedness arising from
the Sylacauga IRB Arrangements.
Part 3
Limited Waivers and Consents
     Effective on (and subject to the occurrence of) the Fourth Amendment
Effective Date, the Required Lenders hereby provide the limited waivers and
consents set forth in this Part 3.
     Section 3.1. June 30, 2007 Compliance Certificates. With respect to the
financial statements and Compliance Certificates originally delivered by the
Borrower to the Lenders for the fiscal quarter ending June 30, 2007 pursuant to
sections 7.01(b) and 7.02(b) of the Existing Credit Agreement, the Required
Lenders waive any Default or Event of Default existing or occurring in
connection with the Borrower’s calculation of Consolidated Interest Charges and
Consolidated EBITDA as provided therein. On or before the Fourth Amendment
Effective Date, the Borrower shall provide revised financial statements and a
related Compliance Certificate for the fiscal quarter ending June 30, 2007, in
form, detail and substance satisfactory to the Agent. The Agent and Required
Lenders hereby consent to an extension of time for the Borrower to deliver the
financial statements and Compliance Certificate for the quarter ending June 30,
2007 through and including August 31, 2007. For the avoidance of doubt, the
extension of time to deliver the financial statements and Compliance Certificate
for the fiscal quarter ending June 30, 2007 shall not imply or be deemed to
imply that any similar extension shall exist or be granted

2



--------------------------------------------------------------------------------



 



with respect to any of the items to be delivered pursuant to sections 7.01(b)
and 7.02(b) for any subsequent fiscal periods except as expressly provided
herein.
     Section 3.2. September 30, 2007 Compliance Certificates. The Lenders agree
that (a) with respect to the financial statements and Compliance Certificate
which the Borrower is required to deliver, pursuant to sections 7.01(b) and
7.02(b) of the Amended Credit Agreement, for the fiscal quarter ending
September 30, 2007, the Borrower shall have an extension through and until
November 29, 2007 (the “Extension Period”) to timely deliver such financial
statements and Compliance Certificate, and (b) the Borrower’s compliance with
section 8.11 of the Amended Credit Agreement as of September 30, 2007 shall not
be measured or determined for any purposes (including, without limitation,
section 5.02(b)) under the Amended Credit Agreement until the end of the
Extension Period. Failure by the Borrower to deliver such financial statements
and Compliance Certificate to the Agent, in form, detail and substance
satisfactory to the Agent and the Lenders, on or before 1:00 p.m. (New York
time) on November 29, 2007, shall constitute an immediate Event of Default under
the Amended Credit Agreement and no grace or cure period will be applicable
thereto.
     Section 3.3. Prior Financial Statements and Compliance Certificates. On or
before the Fourth Amendment Effective Date, the Borrower shall prepare and
deliver to the Agent restated financial statements (collectively, the “Restated
Financial Statements”) for the fiscal years ended March 31, 2007, March 31,
2006, and March 31, 2005 (collectively, the “Affected Fiscal Periods”). The
Required Lenders waive any Default or Event of Default occurring pursuant to
sections 6.05(d), 7.01(a), 7.01(b), or 7.01(c) of the Existing Credit Agreement
in respect of the Borrower’s prior delivery of financial statements for the
Affected Fiscal Periods to the extent that such financial statements were not
prepared in accordance with GAAP and the Restated Financial Statements properly
account for the Affected Fiscal Periods in accordance with GAAP. The Required
Lenders further waive any Default or Event of Default occurring with respect to
any inaccuracies contained in Compliance Certificates prepared by the Borrower
pursuant to section 7.02(b) of the Existing Credit Agreement with respect to the
Affected Fiscal Periods to the extent that items creating such inaccuracies have
been corrected in the Restated Financial Statements. The Required Lenders
further waive any Default or Event of Default occurring with respect to the
Borrower’s prior calculation of the “First Lien Leverage Ratio” or the
Borrower’s breach, if any, of section 8.11 of the Existing Credit Agreement, in
each case for the applicable Affected Fiscal Periods, to the extent that any
inaccuracies in such prior calculation have been corrected in the Restated
Financial Statements. The Borrower has informed the Agent that the Restated
Financial Statements for the fiscal year ended March 31, 2007 shall include a
“going concern” qualification as of March 31, 2007 in the opinion provided by
the Borrower’s certified public accountants pursuant to section 7.01(a). The
Required Lenders waive through the Extension Period, any Default or Event of
Default occurring under section 7.01(a) of the Existing Credit Agreement as a
result of the inclusion of such “going concern” qualification in such
accountants’ opinion. Upon the expiration of the Extension Period, an Event of
Default shall exist under section 7.01(a) unless further waived by the Required
Lenders. The Required Lenders have made no commitment or agreement to provide
such further waiver. Notwithstanding the foregoing, to the extent that the
Borrower further restates or is required to further restate, at any time after
the Fourth Amendment Effective Date, any financial statements for the Affected
Fiscal Periods or any other

3



--------------------------------------------------------------------------------



 



fiscal periods, then the Lenders are not waiving herein or agreeing to waive any
Default or Event of Default arising as a result of any such further restatement.
     Section 3.4. Waiver of Notification of Potential Default. To the extent
that the Borrower has failed to comply with section 7.03 of the Existing Credit
Agreement by not notifying the Agent of any Default, if any, under sections 8.11
or 7.01(a) or 7.01(b) of the Existing Credit Agreement with respect to the
financial statements and Compliance Certificates due for the fiscal quarter
ending June 30, 2007 or due for any Affected Fiscal Period, or has violated
section 5.02(b) of the Existing Credit Agreement on account of any such Default
in connection with any Borrowings made prior to the Fourth Amendment Effective
Date, the Required Lenders hereby waive any such Defaults. Such waiver shall be
deemed to be a one-time waiver and shall not imply or be deemed to imply that
any similar waiver shall be granted in the future for any subsequent failure to
provide notice required by section 7.03 of the Amended Credit Agreement or any
subsequent violation of section 5.02(b) of the Amended Credit Agreement.
     Section 3.5. Delivery of July 2007 Financial Statements. The Administrative
Agent and the Required Lenders hereby agree that the Borrower shall have an
extension of five (5) Business Days to deliver the financial statements required
by section 7.01(c) of the Existing Credit Agreement for the calendar month of
July 2007. As a result of such five Business Day extension, the Borrower may
timely deliver such financial statements through and including September 7,
2007. Such extension shall be deemed to be a one-time extension and shall not
imply or be deemed to imply that any similar extension shall be granted in the
future.
Part 4
Representations and Warranties
     Each of the Loan Parties represents and warrants to the Agent and the
Lenders that, as of the Fourth Amendment Effective Date:
     Section 4.1. Authority. Each Loan Party has all the necessary corporate
power to make, execute, deliver, and perform this Fourth Amendment, has taken
all necessary corporate action to authorize the execution, delivery and
performance of this Fourth Amendment and has duly executed and delivered this
Fourth Amendment. This Fourth Amendment and the Amended Credit Agreement
constitute the legal, valid and binding obligations of each of the Loan Parties,
enforceable against each of them in accordance with its terms except as such
enforceability may be subject to (a) applicable Debtor Relief Laws and
(b) general principles of equity.
     Section 4.2. No Legal Obstacle to Agreement. Neither the execution of this
Fourth Amendment, the making by the Borrower of any borrowings under the Amended
Credit Agreement, nor the performance of the Amended Credit Agreement has
constituted or resulted in or will constitute or result in a breach of the
provisions of any contract to which any Loan Party is a party, or the violation
of any law, judgment, decree or governmental order, rule or regulation
applicable to any Loan Party, or result in the creation under any agreement or
instrument of any security interest, lien, charge, or encumbrance upon any of
the assets of any Loan Party. No approval or authorization of any governmental
authority is required to permit the execution,

4



--------------------------------------------------------------------------------



 



delivery or performance by any Loan Party of this Fourth Amendment, the Amended
Credit Agreement, or the transactions contemplated hereby or thereby, or the
making of any borrowings by the Borrower under the Amended Credit Agreement.
     Section 4.3. Incorporation of Certain Representations. The representations
and warranties set forth in Article VI of the Amended Credit Agreement are true
and correct in all material respects on and as of the Fourth Amendment Effective
Date as though made on and as of the date hereof, except for any representations
and warranties that expressly relate solely to an earlier date, which
representations and warranties were true and accurate in all material respects
on and as of such earlier date.
     Section 4.4. Default. No Default or Event of Default has occurred and is
continuing under the Amended Credit Agreement.
Part 5
Conditions to Effectiveness
     This Fourth Amendment shall be and become effective as of the Fourth
Amendment Effective Date provided that each of the conditions set forth in this
Part 4 shall have been satisfied (or satisfaction thereof has been waived by the
Agent and the Lenders) on or before August 31, 2007. If the Borrower fails to
satisfy each of the conditions set forth in this Part 5 prior to 5:00 p.m.
(Eastern time) on August 31, 2007, then, at the option of the Agent and the
Required Lenders, upon notice to the Borrower, this Fourth Amendment shall be
null and void.
     Section 5.1. Counterparts of Amendment. The Agent shall have received
counterparts (or other evidence of execution, including telephonic message,
satisfactory to the Agent) of this Fourth Amendment, which collectively shall
have been duly executed on behalf of each of the Borrower, the Guarantor, the
Required Lenders and the Agent.
     Section 5.2. Corporate Action. The Borrower shall have delivered to the
Administrative Agent certified copies of all necessary corporate action taken by
each Loan Party approving this Fourth Amendment, and each of the documents
executed and delivered in connection herewith or therewith (including, without
limitation, a certificate setting forth the resolutions of the board of
directors of each Loan Party authorizing the amendments to the Existing Credit
Agreement herein provided for and the execution, delivery and performance of
this Fourth Amendment). The Agent shall have received a certificate, signed by
the Secretary or an Assistant Secretary of each Loan Party, dated as of the date
hereof, as to the incumbency of the person or persons authorized to execute and
deliver this Fourth Amendment and any instrument or agreement required hereunder
on behalf of each Loan Party, as applicable.
     Section 5.3. June 30th Financial Statements and Compliance Certificates.
The Borrower shall have delivered to the Agent copies of its revised financial
statements and the related revised Compliance Certificate for the fiscal quarter
ending June 30, 2007, each in form, detail and substance satisfactory to the
Agent. Such revised financial statements shall be substantively identical to
financial statements filed by the Borrower with the SEC, contemporaneously with
the Fourth Amendment Effective Date, for such fiscal quarter.

5



--------------------------------------------------------------------------------



 



     Section 5.4. Restated Financial Statements. The Borrower shall have
delivered to the Agent copies of the Revised Financial Statements, each in form,
detail and substance satisfactory to the Agent. Such Revised Financial
Statements shall be substantively identical to the restated financial statements
filed by the Borrower with the SEC, contemporaneously with the Fourth Amendment
Effective Date, with respect to the Affected Fiscal Periods.
Part 6
Miscellaneous
     Section 6.1. Reaffirmation of Loan Party Obligations. Each Loan Party
hereby ratifies the Amended Credit Agreement and acknowledges and reaffirms
(i) that it is bound by all terms of the Amended Credit Agreement and (ii) that
it is responsible for the observance and full performance of the Obligations.
Without limiting the generality of the preceding sentence, (i) the Parent as
Guarantor restates that it guarantees the prompt payment when due of all
Obligations, in accordance with, and pursuant to the terms of, Article IV of the
Amended Credit Agreement and (ii) each of the Loan Parties agrees that all
references in the Collateral Documents to the term “Secured Obligations” shall
be deemed to include all of the obligations of the Loan Parties to the Lenders
and the Agent, whenever arising, under the Amended Credit Agreement, the
Collateral Documents or any of the other Loan Documents (including, but not
limited to, any interest, expenses and cost and charges that accrue after the
commencement by or against any Loan Party or any Affiliate thereof or any
proceedings under any Debtor Relief Laws naming such Person as the debtor in
such proceeding). Each Loan Party further represents and warrants to the Agent
and the Lenders that none of the Loan Parties has any claims, counterclaims,
offsets, credits or defenses to the Loan Documents or the performance of their
respective obligations thereunder, or if any Loan Party has any such claims,
counterclaims, offsets, creditors or defenses to the Loan Documents or any
transaction related to the Loan Documents, the same are hereby waived,
relinquished and released in consideration of the execution and delivery of this
Fourth Amendment by the Agent and the Lenders.
     Section 6.2. Instrument Pursuant to Existing Credit Agreement. This Fourth
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.
     Section 6.3. Effect. Except as expressly herein amended, the terms and
conditions of the Existing Credit Agreement shall remain in full force and
effect without amendment or modification, express or implied. The entering into
this Fourth Amendment by the Lenders shall not be construed or interpreted as an
agreement by the Lenders to enter into any future amendment or modification of
the Amended Credit Agreement or any of the other Loan Documents.
     Section 6.4. References in Other Loan Documents. At such time as this
Fourth Amendment shall become effective pursuant to the terms of Part 5 hereof,
all references in the Existing Loan Documents to the “Credit Agreement” and/or
“First Lien Credit Agreement” shall be deemed to refer to the Credit Agreement
as amended by this Fourth Amendment.

6



--------------------------------------------------------------------------------



 



     Section 6.5. Counterparts. This Fourth Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. Any signature delivered or transmitted
by a party by facsimile transmission shall be deemed to be an original signature
hereto.
     Section 6.6. Integration. This Fourth Amendment, together with the Loan
Documents, contains the entire and exclusive agreement of the parties hereto
with reference to the matters discussed herein and therein. This Fourth
Amendment supersedes all prior drafts and communications with respect thereto.
This Fourth Amendment may not be amended except in writing.
     Section 6.7. Further Assurances. The Borrower agrees to take such further
actions as the Agent shall reasonably request from time to time in connection
herewith to evidence or give effect to the amendments set forth herein or any of
the transactions contemplated hereby.
     Section 6.8. Governing Law. THIS FOURTH AMENDMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO CONFLICTS OF LAWS PRINCIPLES.
     Section 6.9. Successors and Assigns. This Fourth Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
     Section 6.10. Costs, Expenses. The Borrower agrees to pay on demand any and
all reasonable costs and expenses of the Agent or Banc of America Securities LLC
and all other fees and other amounts payable to the Agent or Banc of America
Securities, LLC, in each case incurred in connection with the preparation,
execution, delivery and administration of this Fourth Amendment (including,
without limitation, the reasonable fees and expenses of counsel to the Agent) in
accordance with the terms of Section 11.04 of the Existing Credit Agreement.
[Remainder of this page intentionally left blank.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
be duly executed and delivered as of the date first written above.

            AMERICAN COLOR GRAPHICS, INC.
      By:   /s/ Patrick W. Kellick         Name:   Patrick W. Kellick       
Title:   SVP/CFO     

            ACG HOLDINGS, INC.
      By:   /s/ Patrick W. Kellick         Name:   Patrick W. Kellick       
Title:   SVP/CFO     

8



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Charles D. Graber         Name:   Charles D. Graber       
Title:   Vice President     

            BANK OF AMERICA, N.A.,
as L/C Issuer
      By:   /s/ Kevin M. Behan         Name:   Kevin M. Behan        Title:  
Senior Vice President     

9